Name: 2000/816/EC: Commission Decision of 27 December 2000 concerning the non-inclusion of quintozene in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant-protection products containing this active substance (notified under document number C(2000) 4136) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  means of agricultural production;  deterioration of the environment;  marketing;  health
 Date Published: 2000-12-28

 Avis juridique important|32000D08162000/816/EC: Commission Decision of 27 December 2000 concerning the non-inclusion of quintozene in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant-protection products containing this active substance (notified under document number C(2000) 4136) (Text with EEA relevance) Official Journal L 332 , 28/12/2000 P. 0112 - 0113Commission Decisionof 27 December 2000concerning the non-inclusion of quintozene in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant-protection products containing this active substance(notified under document number C(2000) 4136)(Text with EEA relevance)(2000/816/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 2000/68/EC(2), and in particular the fourth subparagraph of Article 8(2) thereof,Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market(3), as last amended by Commission Regulation (EC) No 2266/2000(4), and in particular Article 7(3)(b) thereof,Whereas:(1) Article 8(2) of Directive 91/414/EEC provided for the Commission to carry out a programme of work for the examination of the active substances used in plant-protection products which were already on the market on 15 July 1993. Detailed rules for the carrying out of this programme were established in Commission Regulation (EEC) No 3600/92.(2) Commission Regulation (EC) No 933/94(5), as last amended by Regulation (EC) No 2230/95(6) has designated the active substances which should be assessed in the framework of Regulation (EEC) No 3600/92, designated a Member State to act as rapporteur in respect of the assessment of each substance and identified the producers of each active substance who submitted a notification in due time in accordance with Article 4(2) of Regulation (EEC) No 3600/92.(3) Quintozene is one of the 90 active substances designated in Regulation (EC) No 933/94.(4) In accordance with Article 7(1)(c) of Regulation (EEC) No 3600/92, Greece, being the designated rapporteur Member State, submitted on 1 December 1997 to the Commission the report of its assessment of the information submitted by the notifiers in accordance with the provisions of Article 6(1) of this Regulation.(5) On receipt of the report of the rapporteur Member State, the Commission undertook consultations with experts of the Member States as well as with the main notifier (Uniroyal Chemicals) as provided for in Article 7(3) of Regulation (EEC) No 3600/92.(6) The assessment report prepared by Greece has been reviewed by the Member States and the Commission within the Standing Committee on Plant Health. This review was finalised on 13 July 2000 in the format of the Commission review report for quintozene, in accordance with Article 7(6) of Regulation (EEC) No 3600/92.(7) Assessments made on the basis of the information submitted have not demonstrated that it may be expected that, under the proposed conditions of use, plant-protection products containing quintozene satisfy in general the requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC, in particular with regard to the safety of operators and consumers potentially exposed to quintozene and with regard to the persistence of the substance in the environment and its possible impact on non-target organisms.(8) The main notifier informed the Commission and the rapporteur Member State that it no longer wished to participate in the programme of work for this active substance, and therefore further information will not be submitted.(9) Therefore it is not possible to include this active substance in Annex I to Directive 91/414/EEC.(10) Any period of grace for disposal, storage, placing on the market and use of existing stocks of plant-protection products containing quintozene allowed by Member States, in accordance with the provisions of Article 4(6) of Directive 91/414/EEC should be limited to a period no longer than 18 months to allow existing stocks to be used in no more than one further growing season.(11) This Decision does not prejudice any action the Commission may undertake at a later stage for this active substance within the framework of Council Directive 79/117/EEC(7).(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Quintozene is not included as active substance in Annex I to Directive 91/414/EEC.Article 2Member States shall ensure that:1. authorisations for plant-protection products containing quintozene are withdrawn within a period of six months from the date of adoption of the present Decision;2. from the date of adoption of the present Decision, no authorisations for plant-protection products containing quintozene will be granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC.Article 3Any period of grace granted by a Member State in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and not longer than 18 months from the date of adoption of the present Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 276, 28.10.2000, p. 41.(3) OJ L 366, 15.12.1992, p. 10.(4) OJ L 259, 13.10.2000, p. 27.(5) OJ L 107, 28.4.1994, p. 8.(6) OJ L 225, 22.9.1995, p. 1.(7) OJ L 33, 8.2.1979, p. 36.